Although plaintiff and the moving defendants are all residents of Quebec, four codefendants are domiciliaries of New York, and one of the codefendants is a municipal corporation. We thus are presented with a matter involving domiciliaries of different jurisdictions with conflicting loss-distribution rules. In such cases, "the law of the place of the tort will normally apply, unless displacing it ' "will advance” the relevant substantive law purposes without impairing the smooth working of the multi-state system or producing great uncertainty for litigants’ ” (Schultz v Boy Scouts, 65 NY2d 189, 201, quoting from Neumeier v Kuehner, 31 NY2d 121, 128). In our view, New York’s interest in protecting the contribution and apportionment rights of its domiciliaries is a significant interest, and we perceive no persuasive reason to displace the law of this State in the circumstances of this case. (Appeal from order of Supreme Court, Erie County, Miller, J. —summary judgment.) Present — Callahan, J. P., Denman, Green, Balio and Lawton, JJ.